The question is with regard to the advisability of selling the principal assets of Phox Bus Company, an insolvent corporation in receivership. The general situation was exhibited in our prior opinion, reported in 129 N.J. Eq. 610. It was then considered that a sale at that time was inadvisable, and that the facts "Justified the conclusion that a further continuation of the operation * * * for a reasonable period should produce sufficient moneys" to satisfy creditors and justify a return of the assets "to those ultimately entitled thereto."
Nearly four years have elapsed but it does not appear that the expectation has been realized. The principal asset, the bus itself, then an old one, is that much older. The former offer for the bus and franchise to operate it was $13,500. Now the offer for those two items is $20,700, an increase of $7,200.
We are clearly of opinion that the order for sale at that price, now under review, was clearly right, and it will be affirmed. The business has been conducted by the Court of Chancery quite long enough; and the receivership should be closed — by sale and distribution of assets, as it is not intimated that creditors can otherwise be paid in whole or substantial part. Prompt action to accept the bid of $20,700 is important, as it may be withdrawn.
The order under review is affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, PERSKIE, PORTER, COLIE, WELLS, RAFFERTY, THOMPSON, DILL, JJ. 12.
For reversal — None. *Page 37